Citation Nr: 0736682	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  06-37 750	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Basic eligibility for VA pension benefits.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 4, 1965 to September 17, 1965.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a July 
2006 decisional letter of the Newark, New Jersey Department 
of Veterans Affairs (VA) Regional Office (RO).  In September 
2007, a Travel Board hearing was held before the undersigned.  
A transcript of this hearing is of record.  


FINDING OF FACT

The veteran did not have ninety (90) days of active duty 
service during a period of war; was not discharged for a 
service-connected disability; and service medical records 
(SMRs) did not show a service-connected disability that would 
have warranted discharge.


CONCLUSION OF LAW

Basic eligibility requirements for VA pension benefits are 
not met.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.2, 3.3, 3.17 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Regarding the veteran's claim for pension, the United States 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and assist do not apply to a claim if resolution of 
that claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

The facts pertaining to the basic eligibility for pension 
claim are not in dispute.  Resolution of it is wholly 
dependent on interpretation of the statutory and regulatory 
provisions pertaining to the length and type of service 
necessary to establish basic eligibility for nonservice-
connected pension.  Because no reasonable possibility exists 
that further notice or assistance would aid in substantiating 
this claim, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

B.	Facts and Analysis

The veteran's DD 214 documents that he enlisted in the Air 
Force on August 4, 1965 and was discharged from active 
service on September 17, 1965.  The veteran does not contend 
that he had any other periods of active service.  SMRs reveal 
that in a September 1965 separation examination report of 
medical history, the veteran indicated that no significant 
injuries/illnesses or hospitalizations had occurred since his 
last physical examination in June 1965 (his service entrance 
examination).  He indicated he had or had experienced 
symptoms including frequent or severe headaches, dizziness or 
fainting spells, frequent trouble sleeping, depression or 
excessive worry, and nervous trouble.

VA law and regulations provide for the payment of nonservice-
connected pension benefits to veterans with active wartime 
service who are permanently and totally disabled from 
disability which is not the result of willful misconduct.  
38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3.  A veteran meets the 
service requirements for pension if he served in active 
military, naval or air service: (1) for 90 days or more 
during a period of war; (2) during a period of war and was 
discharged or released from service "for a disability 
adjudged service-connected without presumptive provisions of 
law, or at time of discharge had such a service-connected 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for medical 
disability;" (3) for a period of 90 consecutive days or more 
and such period began or ended during a period of war; or (4) 
for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war.  See 
38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  

The term "period of war" includes the Vietnam era.  
38 U.S.C.A. § 101(11); 38 C.F.R. §§ 3.1(f), 3.2.

The veteran does not dispute his service was as documented on 
his DD 214.  While this is wartime service (See 38 C.F.R. 
§ 3.2(f)), the period of time served falls well short of the 
90 day requirement (See 38 U.S.C.A. § 1521(j).  At the 
September 2007 Travel Board hearing, he contended that his 
service should be qualifying for pension purposes because he 
enlisted and only left service when he suffered a nervous 
breakdown.  This argument lacks legal merit as the 90 day 
service requirement is a statutory requirement which the 
Board has no authority to ignore.  

The veteran did not serve in the Air Force for 90 days or 
more during a period of war, nor did he serve for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  He was not 
discharged from service for a service-connected disability, 
nor did he have a service-connected disability shown in 
official medical records which, in medical judgment, would 
have justified a discharge for medical disability.  Notably, 
his September 1965 separation report of medical history 
stated that the veteran had not experienced any significant 
illnesses or injuries during his term of service, nor were 
there any aggravations of pre-existing conditions.

The legal requirement of qualifying service is not met, and 
this claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).




ORDER

Basic eligibility for VA pension benefits is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


